NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 12-3127
                                ___________

                           LOUISA A. CORBETT,
                                        Appellant

                                      v.

                 COMMISSIONER OF SOCIAL SECURITY,
             Secretary of Department of Health and Human Services
                              of the United States
                  ____________________________________

                On Appeal from the United States District Court
                         for the District of New Jersey
                        (D.N.J. Civ. No. 1-11-cv-00256)
                  District Judge: Honorable Renee M. Bumb
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                April 19, 2013


        Before: AMBRO, HARDIMAN and ALDISERT, Circuit Judges

                        (Opinion filed: April 22, 2013)
                                ___________

                                 OPINION
                                ___________

PER CURIAM
       Louisa A. Corbett, proceeding pro se, appeals from the District Court’s order

affirming the final decision of the Commissioner of Social Security (“Commissioner”)

regarding the calculation of her benefits. For the following reasons, we will affirm.

                                              I.

       Corbett worked as a federal civil service employee from 1973 until 1982. The

Social Security Act (“Act”) did not cover her earnings for that period. Instead, she

participated in the Civil Service Retirement System (“CSRS”). After spending a year in

the private sector, Corbett again became a federal employee in 1984. The Act covered

her earnings from that employment until it was terminated in 1994.

       In 1999, Corbett filed an application for Social Security disability insurance

benefits, which was approved. In 2000, she filed an application for Social Security

widow’s insurance benefits, which was also approved. The Social Security

Administration (“SSA”) thereafter informed her that because the Act provides that an

individual who qualifies for two benefits is only eligible to receive the greater of the two,

she would be awarded an amount equal to her widow’s benefits. This was achieved by

supplementing Corbett’s disability payments with partial widow’s benefits so that the

total amount was equal to her full widow’s benefits alone.

       In September 2002, upon attaining the age of 62, Corbett applied for her CSRS

pension and her application was later approved by the Office of Personnel Management.

The SSA thereafter advised her that because she was receiving both a CSRS pension and

Social Security benefits, the Windfall Elimination Provision (“WEP”) mandated that her
                                              2
Social Security benefits be recalculated and reduced, retroactive to September 2002,

under the WEP formula. Corbett filed several requests for reconsideration, essentially

arguing that she was entitled to the full amount of her widow’s benefits, the full amount

of her disability benefits, and the full amount of her retirement benefits. The SSA denied

reconsideration and provided Corbett with a detailed written accounting of her benefits

eligibility. Unsatisfied with the SSA’s explanations, Corbett requested a conference.

Following a meeting with SSA personnel and her then-attorney, Corbett was issued a

final notice of reconsideration by the SSA advising that she was receiving the maximum

benefits based on her earnings history as well as the earnings of her deceased husband.

       Corbett thereafter requested a hearing before an Administrative Law Judge

(“ALJ”). At the hearing, during which she was represented by counsel, Corbett argued

(1) the WEP did not apply to her Social Security and CSRS benefits; (2) her widow’s

benefits were erroneously reduced; and (3) the SSA erred in calculating her benefits

using improper formulas. The ALJ issued a decision finding that Corbett was receiving

the correct amount of benefits. Corbett’s administrative appeals of that decision were

unsuccessful, rendering the ALJ’s decision the final decision of the Commissioner.

       Corbett then commenced an action in the District Court to review the SSA’s final

decision, see 42 U.S.C. § 405(g), arguing (1) the ALJ’s legal findings were erroneous; (2)

the SSA made multiple errors in calculating her benefits and administering her payments;

and (3) her rights under the Due Process Clause were violated. Following unsuccessful

attempts to encourage the parties to resolve the matter prior to briefing, the District Court
                                              3
ultimately entered an order and opinion affirming the ALJ’s decision. Corbett timely

filed this appeal, substantially renewing the arguments she pressed in the District Court.



                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the ALJ’s factual

findings is limited to determining whether they were supported by substantial evidence.

Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Substantial evidence is “‘more than

a mere scintilla,’” and is defined as “‘such relevant evidence as a reasonable mind might

accept as adequate.’” Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (quoting

Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)). We review the ALJ’s legal

conclusions de novo. Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91 (3d Cir. 2007).

                                            III.

       We agree with the District Court that the ALJ’s decision was supported by

substantial evidence and that its legal conclusions were correct. First, the WEP requires

the SSA to modify the formula for calculating an individual’s disability or retirement

benefits if the individual is receiving a pension based on earnings for which Social

Security taxes were not paid. See 20 C.F.R. § 404.213. Corbett is subject to the WEP

because her CSRS pension was based on earnings for which she did not pay Social

Security taxes. She provides no evidence to support her general assertion that she is

exempt from the WEP, and we find no basis for such an exemption. Second, where an

individual is entitled to disability or retirement benefits and to widow’s insurance
                                             4
benefits, the widow’s benefits must be reduced by an amount equal to the disability

benefits. See 20 C.F.R. § 404.407. Therefore, we must reject Corbett’s argument that the

SSA erred by reducing her widow’s benefits. Finally, Corbett offers no evidence for her

various claims that the SSA committed errors with respect to the calculation of her

benefits or the administration of her payments. In the absence of evidence to the

contrary, the actions of SSA personnel are entitled to a presumption of regularity. See

Frisby v. U.S. Dep’t. of Hous. & Urban Dev., 755 F.2d 1052, 1055 (3d Cir. 1985).

       We also agree with the District Court that Corbett was not denied her rights under

the Due Process Clause. The record reflects that she was given an opportunity to appear

at a full and fair hearing before an ALJ, was represented by counsel at that hearing, and

was permitted to present evidence and legal arguments. See Ventura, 55 F.3d at 902. At

the conclusion of the hearing, the ALJ provided Corbett with the opportunity to submit

additional evidence, and the record reveals that her attorney submitted additional

evidence. The SSA satisfied its own due process obligations by providing Corbett not

only with numerous notices and explanations of its benefits determinations, but also with

several in-person meetings with SSA officials prior to this litigation.

                                            IV.

       For the foregoing reasons, the judgment of the District Court is affirmed.




                                              5